Deen, Presiding Judge.
The appellant, Walter Starling, was convicted of aggravated assault, stemming from an incident where he. stabbed a man who was attempting to escort home a lady whose company Starling himself wanted to enjoy. On appeal, he contends that the trial court erred in allowing the State to impeach its own witness, and that the evidence was insufficient to support the conviction.
The stabbing incident occurred around midnight near an establishment called the Chicken Shack, where the victim had been drinking. Although the victim’s memory of the event was somewhat limited because of his intoxication at the time, he remembered a discussion between himself, Starling, whom he knew as “Buttermilk,” and the lady who shared their attention, concerning which man would walk the lady to her home. The victim remembered suggesting to Starling that he should go home to his wife, and getting stabbed when he started to walk away. He did not remember threatening Starling, but thought he might have pushed him.
The lady, in testifying at trial about the discussion regarding which gentleman was to see her home, remembered that the victim had threatened Starling and reached in his pocket before Starling stabbed him. She admitted, however, that in her written statement previously given to the police, she had not mentioned the victim’s threatening conduct. She also acknowledged that she had been dating Starling since the incident. Held:
1. The trial court properly allowed the State’s inquiry into the prior inconsistent statement of the witness regarding the victim’s conduct immediately prior to being stabbed by Starling. Evidence of prior inconsistent statements is now admissible as substantive evidence, not merely as impeachment material. Gibbons v. State, 248 Ga. 858 (286 SE2d 717) (1982).
2. Considered in the light most favorable to the verdict, the evidence authorized a rational trier of fact to find Starling guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Pope and Beasley, JJ., concur.

Willis B. Sparks III, District Attorney, Wayne G. Tillis, Assistant District Attorney, for appellee.